IN THE COURT OF APPEALS OF IOWA

                                 No. 21-0378
                             Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DENNIS EUGENE COOPER JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Crystal S. Cronk,

Judge.



      The defendant appeals the imposition of consecutive sentences.

AFFIRMED.



      Jeffrey L. Powell of Powell & McCullough, PLC, Coralville, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Badding, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


TABOR, Presiding Judge.

          Dennis Cooper, Jr., pleaded guilty to two counts of second-degree sexual

abuse and one count of third-degree sexual abuse. The district court sentenced

him to a prison term not to exceed sixty years (twenty-five plus twenty-five plus

ten). Cooper contends the court did not give adequate reasons for imposing

consecutive sentences. Finding ample rationale in the sentencing colloquy, we

affirm.

          We review Cooper’s sentencing claim for an abuse of discretion. See State

v. Wright, 340 N.W.2d 590, 592 (Iowa 1983). Abuse occurs only when the court

“exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable.” State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003). Sentencing

decisions have a strong presumption in their favor. State v. Loyd, 530 N.W.2d

708, 713 (Iowa 1995). A sentence should provide the “maximum opportunity for

the rehabilitation of the defendant, and for the protection of the community.” Iowa

Code § 901.5 (2021). To that end, the court must “state on the record its reason

for selecting the particular sentence.” Iowa R. Crim. P. 2.23(3)(d). Further, the

court must explicitly state the reason for imposing consecutive terms, though it

may rely on the same reason as it did in arriving at the general sentence. State v.

Hill, 878 N.W.2d 269, 272 (Iowa 2016).

          Cooper’s appeal consolidates two cases against young family members.

His first plea admitted second-degree sexual abuse of a girl who was seven or

eight years old, and another offense when the same girl was around nine. His

second plea involved a different victim, who was suffering from a mental defect or

incapacity. As part of the plea agreement, the State dismissed six other counts.
                                         3


And the parties were free to argue whether the terms of incarceration should be

concurrent or consecutive.

       For sentencing, the parties stipulated to the inclusion of the first victim’s

deposition and Child Protection Center interview. The child detailed Cooper’s

regular and continuous sexual abuse over ten years. Beyond the crimes to which

Cooper pleaded, he stipulated he “committed other acts of sexual abuse against

[the younger victim] and those other acts may be considered by the court to

determine appropriate sentence.” The State also presented an impact statement

from the older victim. In mitigation, Cooper presented a psychological evaluation

describing him as “below average” for “risk to recidivate.” But the psychologist also

reported how Cooper “often minimized the seriousness of his actions and

perceived that their sexual relationships were consensual in nature.” He exhibited

“difficulty recognizing responsibility and awareness of his actions.”

       The court prefaced its decision with the proper framework:

       Mr. Cooper, I want to inform you that I have considered all of the
       sentencing options provided for in the Iowa Code, and my judgment
       relative to sentence is based on that which would provide maximum
       opportunity for your rehabilitation and at the same time protect the
       community from further offenses by you and others.

And after surveying evidence in the record, the court decided to boxcar all three

sentences:

       In determining that a consecutive sentence is appropriate in this
       case, I’ve considered the age of the victims, the length of the abuse
       that occurred, your actions in grooming and maintaining a
       relationship with those victims, the harm to the victims, the victim
       impact statement presented here today, the maximum opportunity
       for your rehabilitation, protection of the community from further
       offenses by you and others, your age, prior record, employment and
       family circumstances, the nature of the offenses committed, the
                                        4


       terms of the plea agreement, the financial condition of yourself, the
       separate and serious nature of these offenses.

       Cooper complains that the court’s explanation is inadequate and “could be

described as boilerplate.”   Yet the sentencing court’s rationale need not be

elaborate. Even a “‘terse and succinct’ statement may be sufficient, ‘so long as

the brevity of the court’s statement does not prevent review of the exercise of the

trial court’s sentencing discretion.’” State v. Thacker, 862 N.W.2d 402, 408 (Iowa

2015) (citation omitted).

       Here, the sentencing court’s explanation enables appellate review. Far

from “boilerplate,” the court articulated specific reasons supporting the maximum

sentence imposed. In particular, the court noted the young ages of the victims, the

longevity and persistence of the sexual abuse, the calculation and deliberation

involved in grooming the victims for the sex acts, and the profound impact the

crimes had on them—as one victim shared in her impact statement.               The

egregiousness of Cooper’s actions is an appropriate basis for the court to

determine that consecutive sentences for all three counts was necessary to

maximize his chance of rehabilitation and to protect his victims and the community.

The court properly exercised its discretion. So we affirm the convictions and

sentences.

       AFFIRMED.